DOWNEY, Judge.
Appellant, as Vendee, sued appellee, as Vendor, for breach of a contract to convey realty. Appellant sought to recover the $19,000 deposit which he had delivered to appellee pursuant to the contract. Upon appellee’s motion the trial court entered a summary judgment in its favor.
The breach of contract with which appellee was charged was failure to furnish an abstract of title as required by the contract. However, on motion for summary judgment appellee demonstrated by depositions in the record that appellee had furnished the required abstract of title and that, therefore, there was no genuine issue of material fact involved.
Additionally, appellant contends that the contract provision which allowed appellee to retain the deposit of $19,000 in the event appellant defaulted under the terms of the contract was a forfeiture and thus was unenforceable. We reject this contention upon authority of Hutchison v. Tompkins, 259 So.2d 129 (Fla.1972) and Bruce Builders, Inc. v. Goodwin, 317 So.2d 868 (Fla. 4th DCA 1975).
For the foregoing reasons the judgment appealed from is affirmed.
AFFIRMED.
CROSS and LETTS, JJ., concur.